         Case 3:20-cv-00098-DPM-JJV Document 13 Filed 06/22/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

MCKINLEY WILLIAMS,                                                                       PLAINTIFF
#089656

v.                                    3:20-cv-00098-DPM-JJV

MARTY BOYD,
Sheriff, Craighead County; et al.                                                    DEFENDANTS

                                               ORDER

         McKinley Williams (“Plaintiff”) was a convicted prisoner in the Craighead County

Detention Facility (“CCDF”) when he filed this pro se action, pursuant to 42 U.S.C. § 1983, and

was granted permission to proceed in forma pauperis. (Doc. Nos. 1, 3.) Mail recently sent from

the Clerk to Plaintiff at the Craighead County Detention Facility has been returned undelivered

because he is no longer being held in that facility. (Doc. No. 12.) Prior to his release, Plaintiff

was advised of his obligation under Local Rule 5.5(c)(2) to maintain a current mailing address

with the Clerk and that his case could be dismissed without prejudice if he failed to do so. (Doc.

No. 3). Also, in light of his release, it is unclear whether Plaintiff is still entitled to proceed in

forma pauperis.1

         IT IS, THEREFORE, ORDERED THAT:

         1.      The Clerk is directed to mail Plaintiff an Application to Proceed Without

Prepayment of Fees and Affidavit.

         2.      If Plaintiff wishes to continue with this lawsuit, he must provide the Clerk with his

current mailing address and file a properly completed Application to Proceed Without Prepayment

of Fees and Affidavit. If Plaintiff does not do so within thirty (30) days of the date of this


1
     The Clerk’s records demonstrate Plaintiff owes all of the $400 filing fee.
                                                 1
      Case 3:20-cv-00098-DPM-JJV Document 13 Filed 06/22/20 Page 2 of 2



Order, I will recommend dismissal of this case.



       DATED this 22nd day of June 2020.


                                            ______________________________________
                                            JOE J. VOLPE
                                            UNITED STATES MAGISTRATE JUDGE




                                             2
